DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           TELLY JON KNOTT,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D14-3590

                              [April 27, 2016]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;    Robert    Makemson,      Judge;   L.T.    Case    No.
562013CF002981A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J. Carney,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant challenges his state prison sentence, where his Criminal
Punishment Code sentencing score required a non-state prison sentence
unless the court made written findings that such a sentence could present
a danger to the public. See § 775.082(10), Fla. Stat. (2013). The trial court
made the required findings at the sentencing hearing, but entered a
written order only after appellant had filed a notice of appeal of the
sentence, depriving the court of jurisdiction. Appellant thereafter moved
to correct the sentence under Florida Rule of Criminal Procedure
3.800(b)(2), claiming that the sentence was illegal because the written
findings were entered after the court lost jurisdiction. In denying this
motion, a successor judge attached the previously-entered written findings
to its order. We find that by accepting and attaching the written findings,
the court fulfilled the statutory requirement, and appellant was not
prejudiced. See Mandri v. State, 813 So. 2d 65 (Fla. 2002) (finding that
failure to file written reasons was harmless error corrected by court filing
written reasons in response to motion to correct sentence).
   Affirmed.

CIKLIN, C.J., WARNER and KLINGENSMITH, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2